Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attorney Docket No. P20080366US03 / 24061.2617US02 
Filling Date: 4/25/18 
Priority Date: 8/18/2008
Inventor: Lin et al. 
Examiner: Bilkis Jahan

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.
 
Allowable Subject Matter
2.	Claims 1-2, 4-20 and 21 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device comprising: a 

5.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device comprising: a second gate stack in the second active region, the second gate stack having a second high-k gate dielectric layer and a second gate electrode layer over the second high-k gate dielectric layer, wherein the second gate electrode layer includes Ta, C, and Al, wherein the second gate electrode layer has a second work function and includes Al at a concentration such that the second gate electrode layer has a second conductivity that is opposite from the first conductivity, wherein the first gate electrode layer is formed from a first portion of a TaC layer that is not treated with an Al implantation process, wherein the second gate electrode layer is formed from a second portion of the TaC layer after being treated with the Al implantation process in combination with all other limitations as recited in claim 8.



7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896